Citation Nr: 1408930	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-47 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1995.  He also had active duty training from March 1990 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is needed prior to adjudicating the appellant's claim.

The RO conceded that a stressor related to the fear of hostile military or terrorist activity is consistent with the Veteran's service in Somalia during Operation Restore/Continue Hope while attached to the 42nd Field Hospital.  

The Veteran was afforded a VA examination in October 2010.  The examiner detailed various inconsistencies in the Veteran's reports and in the objective observations of the examiner between that examination and other medical evaluations in the record.  The examiner diagnosed rule out malingering.  The examiner stated that she was reluctant to assign a diagnosis of PTSD because the Veteran's report and presentation were "quite suspect for untruthfulness."

During the Travel Board hearing, the Veteran testified that he has a diagnosis of PTSD for which he has been seeking treatment since 2008, and VA treatment records and Vet Center records in the claims file reflect diagnoses of PTSD.  

Due to the conflicting evidence, the Board finds that another VA examination is warranted to determine whether the Veteran does, in fact, suffer from PTSD, when all of the evidence of record, to include the inconsistencies in self-reported history and presentation, is considered.  

Relevant ongoing medical records should also be obtained, to include any VA and Vet Center treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for PTSD, and request updated Vet Center treatment records from the Memphis VA Vet Center dating since November 2011.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the record.  In addition, obtain updated VA mental health treatment records from the Memphis VA Medical Center dating since April 2013.  If any requested records cannot be obtained, the Veteran should be notified of such.  

2.  After the above development has been completed to the extent possible and available records are associated with the file, schedule the Veteran for a VA PTSD examination by a VA psychiatrist or psychologist (other than the psychologist who conducted the October 2010 examination if possible) to determine whether the Veteran suffers from PTSD as a result of active military service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All tests should be conducted, including psychological testing unless contraindicated, to provide the requested opinions. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should indicate the stressor upon which the diagnosis is based, to include whether such diagnosis is based on the fear of hostile military or terrorist activity, to include the Veteran's service in Somalia.  In rendering the opinion, the examiner should attempt to reconcile the October 2010 VA examiner's finding of possible malingering versus the treatment records noting a diagnosis of PTSD.  

If PTSD is not diagnosed, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any currently diagnosed psychiatric disorder (other than a personality disorder) is etiologically related to the Veteran's military service.  A rationale for the conclusion must be provided.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought 
on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

